¶36 (dissenting) — The State is prohibited from administering CR 35 mental examinations in the course of involuntary commitment proceedings under chapter 71.09 RCW. In re Det. of Williams, 147 Wn.2d 476, 491, 55 P.3d 597 (2002). However the centerpiece of the State’s case against Michael Halgren was the results of a CR 35 mental examination administered over his objections by the *813State’s expert witness, Dr. Robert Wheeler, while Halgren remained in custody. The majority declines to consider Halgren’s CR 35 claim and, instead, adopts a theory advanced by the State for the first time before this court— namely, that the trial court never ruled on the State’s motion to compel a CR 35 mental examination and that Halgren submitted to the examination voluntarily despite his prior objections. I dissent.
Sanders, J.
*813I. Background
¶37 In March 1999, shortly before Michael Halgren was scheduled for release from prison for a 1995 conviction for unlawful imprisonment, the State filed a petition pursuant to chapter 71.09 RCW, seeking his civil commitment as a sexually violent predator (SVP). To avoid testifying at the probable cause hearing, Halgren stipulated probable cause existed to believe he was an SVP, and on August 17, 2000, the trial court remanded Halgren to the custody of the Department of Social and Health Services until his trial in accordance with RCW 71.09.040(4). The State requested a CR 35 examination, and Halgren initially agreed.5 The examination scheduled for August 29, 2001 at the special commitment center (SCC) where Halgren was held did not take place, however, because the State’s expert, Dr. Wheeler, had to undergo surgery.6 Because Dr. Wheeler’s condition precluded travel to the SCC, the State requested the examination be moved to his office or postponed.7 Halgren objected, citing concerns regarding being transported shackled and chained under armed guard and because any delay in the examination would leave insufficient time for his expert to evaluate Dr. Wheeler’s report prior to the trial, scheduled to begin in November 2001.8 The State *814responded by filing a motion on September 5, 2001 for a CR 35 evaluation. Halgren filed a brief in opposition to the State’s motion to compel the examination, arguing the State failed to establish good cause for the examination and that any exam administered in such close proximity to the trial would undermine his right to effective representation of counsel by depriving his experts of sufficient time to review Dr. Wheeler’s report.
¶38 The record before us does not contain the trial court’s ruling on the State’s motion or any evidence either that the motion itself or Halgren’s opposition was withdrawn. It is undisputed, however, that Halgren was subjected to a CR 35 exam by Dr. Wheeler on December 18 and 20, 2001.9 Following trial in February 2002, which featured extensive testimony by Dr. Wheeler regarding the results of the CR 35 examination,10 the jury found Halgren was an SVP. The trial court remanded him to the custody of the Department of Social and Health Services. While Halgren’s appeal was pending, we issued our decision in Williams, holding the State was not entitled to administer CR 35 examinations in the course of civil commitment proceedings under chapter 71.09 RCW. Williams, 147 Wn.2d at 491.
¶39 Subsequently, Division One of the Court of Appeals affirmed Halgren’s commitment. In re Det. of Halgren, 124 Wn. App. 206, 98 P.3d 1206 (2004). Rejecting Halgren’s CR 35 claim, the Court of Appeals assumed the trial court had entered an order granting the State’s motion to compel11 but found no abuse of discretion because “the law at the time of the motion supported the State’s motion.” Halgren, 124 Wn. App. at 219. Halgren appeals.
*815II. Analysis
¶40 We review the discovery rulings of the trial court for abuse of discretion. John Doe v. Puget Sound Blood Ctr., 117 Wn.2d 772, 778, 819 P.2d 370 (1991). An abuse of discretion occurs when a decision is manifestly unreasonable or based on untenable grounds or reasons. State v. Powell, 126 Wn.2d 244, 258, 893 P.2d 615 (1995). As discussed above, the State is not entitled to CR 35 examinations in civil commitment proceedings under chapter 71.09 RCW. Williams, 147 Wn.2d at 491. Although we did not decide Williams until after the conclusion of Halgren’s trial, our interpretation of a statute relates back to its enactment. As we have explained:
It is a fundamental rule of statutory construction that once a statute has been construed by the highest court of the state, that construction operates as if it were originally written into it. In other words, there is no “retroactive” effect of the court’s construction of a statute; rather, once the court has determined the meaning, that is what the statute has meant since its enactment.
Johnson v. Morris, 87 Wn.2d 922, 927-28, 557 P.2d 1299 (1976) (citations omitted).
¶41 Therefore, contrary to the opinion of the Court of Appeals, the law at the time of the State’s motion to compel did not support the State’s position because the trial court lacked discretion to order Halgren to undergo a CR 35 examination. The majority concedes this point. Majority at 803 (“had the trial court ordered Halgren to submit to a CR 35 examination, such an order would have been erroneous in light of our holding in Williams”). However, the majority then holds Halgren has failed to establish the trial court ordered him to undergo a CR 35 examination, stating “it is equally likely that Halgren withdrew his objection and voluntarily submitted to the examination.” Majority at 804. This conclusion strains credulity. Once the Court of Appeals in Williams cast doubt on the State’s ability to compel CR 35 examinations, Halgren refused to consent to one, filed a brief opposing the State’s motion to compel, and filed a *816supplemental brief assigning error to the trial court’s order 19 days after we decided Williams. There is no evidence the State withdrew its motion or that Halgren withdrew his objection. Furthermore, despite Halgren’s assignment of error to the trial court’s order before the Court of Appeals, the State did not challenge the order’s existence at the Court of Appeals or in its response to the petition for review. In short, the overwhelming weight of the evidence supports the Court of Appeals’ determination the trial court did order Halgren to undergo a CR 35 examination.
¶42 The majority refuses to consider Halgren’s CR 35 claim because he has failed to provide adequate record on appeal. While the parties dispute whether the trial court ruled on the State’s motion to compel the CR 35 examination, both agree the trial court file does not contain an order.12 Contrary to the State’s assertion this necessitates the dismissal of the CR 35 claim, the rules of appellate procedure do not favor affirming lower courts solely because the record is incomplete:
If a party has made a good faith effort to provide those portions of the record required by rule 9.2(b), the appellate court will not ordinarily dismiss a review proceeding or affirm, reverse, or modify a trial court decision. . . because of the failure of the party to provide the appellate court with a complete record of the proceedings below.
RAP 9.10.
¶43 Considering the State did not challenge the existence of the trial court’s order until it filed its supplemental brief, and that the court file does not contain a copy of the trial court’s order, Halgren cannot be said not to have acted in good faith. Consistent with the mandates that the rules are to be “liberally interpreted to promote justice and facilitate the decision of cases on the merits,” RAP 1.2(a) (emphasis added), and that “[clases and issues will not be determined on the basis of compliance or noncompliance with these rules except in compelling circumstances where *817justice demands,” id., the proper course of action if the Court of Appeals’ assumption that an order was issued is found erroneous would be to exercise our discretion under RAP 9.10 and direct the transmittal of additional records by the trial court.
¶44 In addition to maintaining the trial court never acted on its motion to compel a CR 35 examination, the State alternatively argues we should not consider this issue because (1) it is moot, (2) Halgren failed to preserve any error, and (3) the error was harmless. I will address these contentions in turn.
¶45 The State asserts that “[federal case law holds that a complied-with discovery order cannot be appealed because it is moot.”13 However, the State fails to explain why federal law should govern the mootness question or to cite any authority supporting such an approach. “A case is moot if a court can no longer provide effective relief.” In re Det. of Cross, 99 Wn.2d 373, 376-77, 662 P.2d 828 (1983). We are in position to provide Halgren effective relief by reversing the Court of Appeals and remanding for retrial excluding any testimony based on Dr. Wheeler’s examination. The mootness doctrine does not bar our review of Halgren’s claim.
¶46 The State next argues Halgren failed to preserve any error by not objecting to the admissibility of Dr. Wheeler’s testimony. Ordinarily, failure to timely object waives the claim on appeal. State v. Wicke, 91 Wn.2d 638, 642, 591 P.2d 452 (1979). In the instant case, however, because the decision constituting the basis objecting to the admissibility of the results of a CR 35 examination had not yet been issued, Halgren’s claim is not waived. See State v. Leavitt, 49 Wn. App. 348, 357, 743 P.2d 270 (1987) (“An objection must be made as soon as the basis of the objection becomes known and at a time when the trial judge may act to correct the error.” (Emphasis added.)).
*818f 47 Finally, the State asserts any error which may have resulted from the CR 35 examination was harmless. Drawing an analogy to the “independent source” and “inevitable discovery” doctrines in criminal law, the State contends the information gained by Dr. Wheeler during the examination was available to the State through alternative means of discovery: depositions, interrogatories, and requests for admissions and production of documents.
¶48 The inevitable discovery exception to the exclusionary rule applies if the State can prove “by a preponderance of the evidence that the evidence ultimately or inevitably would have been discovered using lawful procedures.” State v. O’Neill, 148 Wn.2d 564, 591, 62 P.3d 489 (2003) (citing Nix v. Williams, 467 U.S. 431, 104 S. Ct. 2501, 81 L. Ed. 2d 377 (1984)). The State has failed to do so here. Citing to the existence of additional discovery tools does not satisfy the State’s burden of proving the information gained by Dr. Wheeler would have been discovered irrespective of the CR 35 examination. This point is further underscored by the fact that despite a substantial delay in administering the CR 35 examination, the State did not seek to employ any of the other methods it now maintains would result in the discovery of identical information by Dr. Wheeler.
III. Conclusion
¶49 It is undisputed the State filed a motion to compel Halgren to submit to a CR 35 examination over Halgren’s repeated objections. It is undisputed the examination was administered on December 18 and 20, 2001 by Dr. Wheeler, the State’s only expert witness, and its results constituted the centerpiece of his testimony at the trial. It is also undisputed an order to compel a CR 35 examination in the context of SVP civil commitment proceedings under chapter 71.09 RCW constitutes abuse of discretion. I would reverse the Court of Appeals on Halgren’s CR 35 claim and vacate the confinement order with instructions to exclude any evidence stemming from the CR 35 examination on re*819mand. In the alternative, I would direct the transmittal of additional records pursuant to RAP 9.10.
¶50 I therefore dissent.

 Clerk’s Papers at 651. We did not issue our decision in In re Detention of Williams, 147 Wn.2d 476, clarifying the parameters of discovery under chapter 71.09 RCW, until October 10, 2002.


 Id. at 649.


 Id.


 Id. at 651.


 Report of Proceedings (Feb. 13, 2002) at 18.


 Id. at 16-88.


 Halgren, 124 Wn. App. at 210-11 (“Prior to trial, and over Halgren’s objection, the trial court granted the State’s motion for a CR 35 mental examination in September 2001.”). This assumption was undoubtedly reinforced by the fact the State’s brief did not challenge the existence of the trial court’s order compelling a CR 35 examination. See State’s Resp. to Appellant’s Opening & Suppl. Br.


 See Suppl. Br. of Pet’r at 8; State’s Suppl. Br. at 1.


 Suppl. Br. of Resp’t at 3.